5/19/2020        Case: 1:20-cv-00512 Document     #: Law
                                      Digging Deeper: 62-1  Filed: 05/20/20
                                                         enforcement's relationship Page     1 recognition
                                                                                    with facial of 4 PageID #:727




                                                                                                            WEATHER ALERT:

             1 of 6
             River Flood Warning from SAT 2:12 AM CDT until WED 7:00 AM CDT: Whiteside County




    Digging Deeper: Law enforcement’s relationship
    with facial recognition




               00:00                                                                                04:23




            March 11, 2020                    10:00 pm           Dan Cohen
                                                                                                    EXHIBIT 1
https://wrex.com/2020/03/11/digging-deeper-law-enforcements-relationship-with-facial-recognition/                       1/8
5/19/2020        Case: 1:20-cv-00512 Document     #: Law
                                      Digging Deeper: 62-1  Filed: 05/20/20
                                                         enforcement's relationship Page     2 recognition
                                                                                    with facial of 4 PageID #:728
    FEATURED REPORTS, TOP NEWS STORIES, TOP STORIES


                                                 5




    ROCKFORD (WREX) - If you’re sitting at home reading this story, chances are you have
    a social media account. You’ve probably posted photos to those accounts: of you, your
    family, and your friends.

    Did you know there is a company that searches the open web for publicly available
    images and uploads them to an app to help law enforcement identify criminals? That
    app is now being used by agencies across the country, including right here in Illinois.

    The company is Clearview A.I. They say their app provides an important service to
    police, but there are questions about this technology, and even bigger questions about
    who is using it.


    How it works, what law enforcement says
    Clearview A.I. brands itself as a new research tool used by law enforcement. The
    company has a database of billions of photos. How are they building that database? A
    facial recognition app that scrapes publicly available photos from social networking
    sites.

    This technology that has the attention of both Rockford Police and the Winnebago
    County Sheriff’s Department.

    "There's sincere interest in using this technology," says WCSD deputy chief Mark Karner.

    Right now, the Winnebago County Sheriff's Of ce says it doesn't use Clearview's app,
    but they're looking for new ways to do their job in a more ef cient and cost-effective
    manner.

    "I don't know how much data, reliable data is out there as it pertains to arti cial
    intelligence and facial recognition techniques but the early returns seem to say it's
    highly effective in identifying people," Karner added.

    At the Rockford Police Department, the sentiment is similar.

    "It's a good investigative tool."

    Assistant deputy chief Robert Reffett says he has tried Clearview's app, and other facial
    recognition options like it. He's more skeptical on how much the app would actually

https://wrex.com/2020/03/11/digging-deeper-law-enforcements-relationship-with-facial-recognition/                   2/8
5/19/2020        Case: 1:20-cv-00512 Document     #: Law
                                      Digging Deeper: 62-1  Filed: 05/20/20
                                                         enforcement's relationship Page     3 recognition
                                                                                    with facial of 4 PageID #:729
    help ght crime.

    "It might give us a tip, hey check out this person, but it would still be veri ed through
    investigative purposes before we ever obtained an arrest or warrant," Reffett says.


    Chicago's use, and concerns
    While Clearview's technology is not yet used on the streets of Rockford, the Chicago
    Police Department signed a two-year agreement worth more than $49,000 with the
    company this past January.

    CPD tells 13 WREX it does not use this technology to conduct live surveillance, only for
    criminal investigations.

    While the debate on the app's effectiveness can be argued among departments,
    privacy concerns about the app have been raised across the country.

    On its website, Clearview says its technology is "an after-the-fact research tool" and "not
    a surveillance system."

    "This is a major issue that we hope, and I hope the public becomes aware of."

    Scott Drury is a Chicago attorney at the Loevy & Loevy law rm who represents a client
    in a class-action lawsuit against Clearview.

    "In Illinois we have the Biometric Information Privacy Act which prohibits the use and
    collection and dissemination of biometric information," Drury says. That biometric
    information is the digital reading of your individual face.

    "You can't change that. This isn't like a social security number, or a telephone number
    or an I.D. Number, or even a passport number, this is your face," Drury adds.


    Considering privacy, and what's next
    Clearview says the photos they have are public and accessible to anyone else out there
    who searches the open web.

    The Rockford Police Department agrees, and says it's up to private citizens to be
    mindful of what they post and where they post it.

    "Many people put their photos out there. It comes back to individual responsibility, if
    you don't want your photos out there, don't put them out there," says Robert Reffett.

    RPD also knows they serve a community and in order to be effective, need the trust of
    those they serve.


https://wrex.com/2020/03/11/digging-deeper-law-enforcements-relationship-with-facial-recognition/                   3/8
5/19/2020        Case: 1:20-cv-00512 Document     #: Law
                                      Digging Deeper: 62-1  Filed: 05/20/20
                                                         enforcement's relationship Page     4 recognition
                                                                                    with facial of 4 PageID #:730
    "We are always looking at privacy issues. We want the public's cooperation in law
    enforcement. The last thing we want to do is create a divide between us and the
    public," Reffett says.

    Mark Karner of the WCSD adds, "We are mindful of the privacy concerns of people and
    we're certainly not going to overstep."

    So what is the future of facial recognition software, like Clearview's app, in our area?

    "I think it is inevitable," Karner says. "Facial recognition technology has been with us for
    20 years. It's survived 20 years, it's effective and hasn't run afoul of any laws up to date."

    "We always want the public's help in solving crime in our community. We don't want to
    divide, but we still have a job to do identifying criminals. I can see somewhere down
    the road using it more, but at this point, the department's waiting to see how this
    goes," says Reffett

    We did reach out to Clearview A.I. for comment on this story, but did not hear back.




                                 Dan Cohen

                             Sports Reporter




https://wrex.com/2020/03/11/digging-deeper-law-enforcements-relationship-with-facial-recognition/                   4/8
